     Case 8:19-cr-00061-JVS Document 102 Filed 02/24/20 Page 1 of 2 Page ID #:2023



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8

 9
     BRETT A. SAGEL (Cal. Bar No. 243918)
     Assistant United States Attorney
                                                            DENIED
          Ronald Reagan Federal Building     BY        ORDER OF THE COURT
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                    SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
18
                Plaintiff,                    [PROPOSED] ORDER DIRECTING THE US
19                                            MARSHALS SERVICE TO RETURN
                      v.                      DEFENDANT MICHAEL JOHN AVENATTI TO
20                                            THE CENTRAL DISTRICT OF CALIFORNIA
     MICHAEL JOHN AVENATTI,                   BY THE MARCH 2, 2020, STATUS
21                                            CONFERENCE
                Defendant.
22

23         The Court having considered the government’s ex parte

24   application for an Order directing the United States Marshals Service

25   to return defendant MICHAEL JOHN AVENATTI to the Central District of

26   California by the March 2, 2020, status conference in the above-

27   captioned case, the Court hereby ORDERS as follows:

28
     Case 8:19-cr-00061-JVS Document 102 Filed 02/24/20 Page 2 of 2 Page ID #:2024



 1          The United States Marshals Services are directed to return

 2   defendant MICHAEL JOHN AVENATTI to the Central District of

 3   California, no earlier than February 26, 2020, and no later than

 4   March 1, 2020, so that defendant MICHAEL JOHN AVENATTI can be present

 5   at his status conference on March 2, 2020.          Alternatively, the United

 6   States Marshals Service may give temporary custody of defendant

 7   MICHAEL JOHN AVENATTI to Internal Revenue Service – Criminal

 8   Investigations for the purpose of transporting defendant MICHAEL JOHN

 9   AVENATTI to the Central District of California.

10

11          IT IS SO ORDERED.

12
                                                        DENIED
                                              BY ORDER OF THE COURT
13   2/24/2020

14   DATE                                    HONORABLE JAMES V. SELNA
                                             UNITED STATES DISTRICT JUDGE
15
     Presented by:
16
          /s/ Brett A. Sagel
17   JULIAN L. ANDRÉ
     BRETT A. SAGEL
18   Assistant United States Attorneys

19

20

21

22

23

24

25

26

27

28
